--------------------------------------------------------------------------------

 
Central European Media Enterprises Ltd.


4,700,000 Shares of Class A Common Stock


Underwriting Agreement


April 28, 2005


J.P. Morgan Securities Ltd.

125 London Wall
London EC2Y 5AJ


Lehman Brothers Inc.
745 7th Avenue
New York NY 10019


ING Bank N.V. London Branch
60 London Wall
London, EC2M 5TQ




Ladies and Gentlemen:


Central European Media Enterprises Ltd. a Company organized under the laws of
Bermuda (the “Company”), proposes to issue and sell to the several Underwriters
listed in Schedule 1 hereto (the “Underwriters”), for whom you are acting as
representative (the “Representative”), an aggregate of 4,700,000 shares of Class
A Common Stock, par value $0.08 per share, of the Company (the “Underwritten
Shares”) and, at the option of the Underwriters, up to an additional 705,000
shares of Class A Common Stock of the Company (the “Option Shares”). The
Underwritten Shares and the Option Shares are herein referred to as the
“Shares”. The shares of Class A Common Stock of the Company to be outstanding
after giving effect to the sale of the Shares are herein referred to as the
“Stock”.


The Company hereby confirms its agreement with the several Underwriters
concerning the purchase and sale of the Shares, as follows:


1.     Registration Statement.   The Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Securities Act”), a registration statement (File No.
333-123822) including a prospectus, relating to the Shares. Such registration
statement, as amended at the time it becomes effective, including the
information, if any, deemed pursuant to Rule 430A under the Securities Act to be
part of the registration statement at the time of its effectiveness (“Rule 430
Information”), is referred to herein as the “Registration Statement”; and as
used herein, the term “Preliminary Prospectus” means each prospectus included in
such registration statement (and any amendments thereto) before it becomes
effective, any prospectus filed with the Commission pursuant to Rule 424(a)
under the Securities Act and the prospectus included in the Registration
Statement at the time of its effectiveness that omits Rule 430A Information, and
the term “Prospectus” means the prospectus in the form first used to confirm
sales of the Shares. If the Company has filed an abbreviated registration
statement pursuant to Rule 462(b) under the Securities Act (the “Rule 462
Registration Statement”), then any reference herein to the term “Registration
Statement” shall be deemed to include such Rule 462 Registration Statement. Any
reference in this Agreement to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act, as of the effective date of the Registration Statement
or the date of such Preliminary Prospectus or the Prospectus, as the case may be
and any reference to “amend”, “amendment” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any documents filed after such date under the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”) that are deemed to
be incorporated by reference therein. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Registration Statement
and the Prospectus.



--------------------------------------------------------------------------------

2


2.     Purchase of the Shares by the Underwriters.   (a) The Company agrees to
issue and sell the Shares to the several Underwriters as provided in this
Agreement, and each Underwriter, on the basis of the representations, warranties
and agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
number of Underwritten Shares set forth opposite such Underwriter's name in
Schedule 1 hereto at a price per share the “Purchase Price” of $42.889.


In addition, the Company agrees to issue and sell the Option Shares to the
several Underwriters as provided in this Agreement, and the Underwriters, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, shall have the option to purchase,
severally and not jointly, from the Company the Option Shares at the Purchase
Price.


If any Option Shares are to be purchased, the number of Option Shares to be
purchased by each Underwriter shall be the number of Option Shares which bears
the same ratio to the aggregate number of Option Shares being purchased as the
number of Underwritten Shares set forth opposite the name of such Underwriter in
Schedule 1 hereto (or such number increased as set forth in Section 9 hereof)
bears to the aggregate number of Underwritten Shares being purchased from the
Company by the several Underwriters, subject, however, to such adjustments to
eliminate any fractional Shares as the Representative in its sole discretion
shall make.


The Underwriters may exercise the option to purchase the Option Shares at any
time in whole, or from time to time in part, on or before the thirtieth day
following the date of this Agreement, by written notice from the Representative
to the Company. Such notice shall set forth the aggregate number of Option
Shares as to which the option is being exercised and the date and time when the
Option Shares are to be delivered and paid for which may be the same date and
time as the Closing Date (as hereinafter defined) but shall not be earlier than
the Closing Date nor later than the tenth full business day (as hereinafter
defined) after the date of such notice (unless such time and date are postponed
in accordance with the provisions of Section 9 hereof). Any such notice shall be
given at least two Business Days prior to the date and time of delivery
specified therein.



--------------------------------------------------------------------------------

3


(b) The Company understands that the Underwriters intend to make a public
offering of the Shares as soon after the effectiveness of this Agreement as in
the judgment of the Representative is advisable, and initially to offer the
Shares on the terms set forth in the Prospectus. The Company acknowledges and
agrees that the Underwriters may offer and sell Shares to or through any
affiliate of an Underwriter and that any such affiliate may offer and sell
Shares purchased by it to or through any Underwriter.


(c) Payment for the Shares shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representative in
the case of the Underwritten Shares, at the offices of Simpson Thacher &
Bartlett LLP no later than 10:00 a.m. New York City time on May 5, 2005, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representative and the Company may agree
upon in writing or, in the case of the Option Shares, on the date and at the
time and place specified by the Representative in the written notice of the
Underwriters’ election to purchase such Option Shares. The time and date of such
payment for the Underwritten Shares is referred to herein as the “Closing Date”
and the time and date for such payment for the Option Shares, if other than the
Closing Date, are herein referred to as the “Additional Closing Date”.


Payment for the Shares to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the
Representative for the respective accounts of the several Underwriters of the
Shares to be purchased on such date in definitive form registered in such names
and in such denominations as the Representative shall request in writing not
later than two full business days prior to the Closing Date or the Additional
Closing Date, as the case may be, with any transfer taxes payable in connection
with the sale of the Shares duly paid by the Company. The certificates for the
Shares will be made available for inspection and packaging by the Representative
at the office of J.P. Morgan Securities Ltd. set forth above not later than 1:00
P.M., New York City time, on the business day prior to the Closing Date or the
Additional Closing Date, as the case may be.


For the purposes of this Agreement, references to the Company and its
subsidiaries shall be deemed to include all companies in the TV Nova Group as
defined in the framework agreement among the Company, PPF, and certain other
members of the TV Nova Group dated as of December 13, 2004 (the “Framework
Agreements”), even if the closing of the acquisition happens or is deemed to
happen on or after the date hereof, Slovenska Televizna Spolocnost s.r.o and
Markiza-Slovakia Splocnost s.r.o.


3.  Representations and Warranties of the Company. The Company represents and
warrants to each Underwriter that:


(a) Preliminary Prospectus. No order preventing or suspending the use of any
Preliminary Prospectus has been issued by the Commission, and each Preliminary
Prospectus, at the time of filing thereof, complied in all material respects
with the Securities Act and did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Underwriter
furnished to the Company in writing by such Underwriter through the
Representative expressly for use in any Preliminary Prospectus.



--------------------------------------------------------------------------------

4


(b) Registration Statement and Prospectus. The Registration Statement has been
declared effective by the Commission. No order suspending the effectiveness of
the Registration Statement has been issued by the Commission and no proceeding
for that purpose has been initiated or threatened by the Commission; as of the
applicable effective date of the Registration Statement and any amendment
thereto, the Registration Statement complied and any amendment thereto will
comply in all material respects with the Securities Act, and the Registration
Statement did not and any amendment thereto will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; and as of the applicable filing date of the Prospectus and any
amendment or supplement thereto and as of the Closing Date and as of the
Additional Closing Date, as the case may be, the Prospectus will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Underwriter furnished to the Company in writing by such
Underwriter through the Representative expressly for use in the Registration
Statement and the Prospectus and any amendment or supplement thereto.


(c) Incorporated Documents. The documents incorporated by reference in the
Prospectus, when they were filed with the Commission conformed in all material
respects to the requirements of the Exchange Act of 1934, as amended, and the
rules and regulation of the Commission thereunder (collectively, the “Exchange
Act”) and none of such documents contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and any further documents so filed
and incorporated by reference in the Prospectus, when such documents become
effective or are filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Act or the Exchange Act, as
applicable, and when filed will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.


(d) Financial Statements. The financial statements and the related notes thereto
of the Company and its consolidated subsidiaries included or incorporated by
reference in the Registration Statement and the Prospectus comply in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act, as applicable, and present fairly the financial position of the
Company and its subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered thereby, and the supporting schedules included or incorporated by
reference in the Registration Statement present fairly the information required
to be stated therein; and the other financial information included or
incorporated by reference in the Registration Statement and the Prospectus has
been derived from the accounting records of the Company and its subsidiaries and
presents fairly the information shown thereby; and the pro forma financial
information and the related notes thereto included in the Registration Statement
and the Prospectus has been prepared in accordance with the applicable
requirements of the Securities Act and the assumptions underlying such pro forma
financial information are reasonable and are set forth in the Registration
Statement and the Prospectus.



--------------------------------------------------------------------------------

5


(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement and the Prospectus, (i) there has not been any change in
the capital stock or long-term debt of the Company or any of its subsidiaries,
or any dividend or distribution of any kind declared, set aside for payment,
paid or made by the Company on any class of capital stock, or any material
adverse change in the business, properties, financial position, results of
operations shareholders’ equity, cashflows or prospects of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement that is material to
the Company and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole and that would be required to be filed as an
Exhibit to the Registration Statement; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in the Registration Statement and the
Prospectus.


(f) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business, and where applicable, are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the business, properties, financial
position, results of operations, shareholders’ equity, cashflow or prospects of
the Company and its subsidiaries taken as a whole (a “Material Adverse Effect”).
None of the Company or any of its subsidiaries is in bankruptcy, liquidation or
receivership or subject to any similar proceeding except as described in the
Prospectus. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Exhibit 21 to the Registration Statement.


(g) Capitalization. The Company has a capitalization as set forth in the
Prospectus under the heading “Capitalization”; All of the outstanding shares of
capital stock or other equity interests of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and are not
subject to any pre-emptive or similar rights. Except as otherwise disclosed in
the Prospectus all the outstanding shares of capital stock or other equity
interests of each direct and indirect subsidiary of the Company are owned
directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party (except for the share pledges in connection with the
offering of the notes by the Company, which offering will be consummated
substantially concurrent with the consummation of the sale of the Underwritten
Shares), except as otherwise disclosed in the Prospectus have been duly and
validly authorized and issued, are fully paid and non-assessable and are not
subject to any pre-emptive or similar rights; except as described in or
expressly contemplated by the Prospectus, there are no outstanding rights
(including, without limitation, pre-emptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interest in the Company or any of its
subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind to which the Company or any of its subsidiaries is a
party relating to the issuance of any capital stock of the Company or any such
subsidiary, any such convertible or exchangeable securities or any such rights,
warrants or options; the capital stock of the Company conforms in all material
respects to the description thereof contained in the Registration Statement and
the Prospectus; and except as otherwise disclosed in the Prospectus all the
outstanding shares of capital stock or other equity interests of each subsidiary
of the Company have been duly and validly authorized and issued, are fully paid
and non-assessable and are owned directly or indirectly by the Company, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party.



--------------------------------------------------------------------------------

6


(h) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement and any other agreement or instrument entered
into in respect of the offering of the Shares (collectively, the “Transaction
Documents”) and to perform its obligations hereunder and thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.


(i) Underwriting Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.


(j) The Shares. The Shares have been duly authorized by the Company and, when
issued and delivered and paid for as provided herein, will be duly and validly
issued and will be fully paid and nonassessable and will conform to the
descriptions thereof in the Prospectus; and the issuance of the Shares is not
subject to any preemptive or similar rights.


(k) Descriptions and Fair Summaries of the Transaction Documents. Each
Transaction Document conforms in all material respects to the description
thereof contained in the Registration Statement and the Prospectus. The
descriptions in the Prospectus of statutes, legal, governmental and regulatory
proceedings and contracts and other documents are accurate in all material
respects; the statements in the Prospectus under the headings “Material Bermuda
and United States federal income tax considerations”, and “Risk factors¾Risks
relating to the TV Nova Acquisition and the Krsak Agreement” fairly summarize
the matters therein described in all material respects.


(l) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.


(m) No Conflicts. The authorization, execution, delivery and performance by the
Company of each of the Transaction Documents to which it is a party, the
issuance and sale of the Shares and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.



--------------------------------------------------------------------------------

7


(n) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents to which each is a party,
the issuance and sale of the Shares and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable securities laws in connection with the purchase and
distribution of the Shares by the Underwriters.


(o) Legal Proceedings. Except as described in the Prospectus, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company or any of its subsidiaries is or may be a party or
to which any property of the Company or any of its subsidiaries is or may be the
subject that, individually or in the aggregate, if determined adversely to the
Company or any of its subsidiaries, could reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under the Transaction Documents; and to the
best knowledge of the Company no such investigations, actions, suits or
proceedings are threatened by any governmental or regulatory authority or by
others; and (i) there are no current or pending legal, governmental or
regulatory actions, suits or proceedings that are required under the Securities
Act to be described in the Prospectus that are not so described and (ii) there
are no statutes, regulations or contracts or other documents that are required
under the Securities Act to be filed as exhibits to the Registration Statement
or described in the Registration Statement or the Prospectus that are not so
filed or described.


(p) Independent Accountants. Deloitte & Touche LLP, who have certified certain
financial statements of the Company and its subsidiaries with the exception of
the companies of the TV Nova Group and KPMG Ceska Republika s.r.o. who have
certified certain financial statements of the TV Nova Group, are each
independent public accountants with respect to the Company and its subsidiaries
as required by the Securities Act. The audit report of Deloitte & Touche LLP on
the audited financial statements of the Company and its subsidiaries included in
the Registration Statement and the Prospectus does not contain any limitation or
restriction on the ability of the Underwriters to rely upon such report. The
report of KPMG Ceska Republika s.r.o. on the audited financial statements of the
TV Nova Group included in the Registration Statement and the Prospectus does not
contain any limitation or restriction on the ability of the Underwriters to rely
upon such report.


(q) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.



--------------------------------------------------------------------------------

8


(r) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses
except where the failure to possess, or own such rights would not have a
Material Adverse Effect; and the conduct of their respective businesses will not
conflict in any material respect with any such rights of others, and the Company
and its subsidiaries have not received any notice of any claim of infringement
of or conflict with any such rights of others and are unaware of any facts which
would form a reasonable basis for any such claim, except as to such conduct or
infringement which would not have a Material Adverse Effect.


(s) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders or other affiliates of the Company or any
of its subsidiaries, on the other, that is required by the Securities Act to be
described in the Registration Statement and the Prospectus and that is not so
described.


(t) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof as
described in the Prospectus, will not be required to register as an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, “Investment Company Act”).


(u) Public Utility Holding Company Act. Neither the Company nor any of its
subsidiaries is a “holding company” or a “subsidiary company” of a holding
company or an “affiliate” thereof within the meaning of the Public Utility
Holding Company Act of 1935, as amended.


(v) Taxes. Except as could not reasonably be expected to have a Material Adverse
Effect, the Company and its subsidiaries have paid all national, state, local
regional and foreign taxes and filed all tax returns required to be paid or
filed through the date hereof; and except as otherwise disclosed in the
Prospectus, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets.


(w) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate national, federal, regional,
state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in the Registration
Statement and the Prospectus, except where the failure to possess or make the
same would not, individually or in the aggregate, have a Material Adverse
Effect; and except as described in the Prospectus, neither the Company nor any
of its subsidiaries has received notice of any revocation or modification of any
such license, certificate, permit or authorization or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course except where receipt of such notice of any revocation or
modification of any such license, certificate, permit or authorization would not
have a Material Adverse Effect.



--------------------------------------------------------------------------------

9


(x) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the best knowledge of the
Company, is threatened which could, individually or in the aggregate, have a
Material Adverse Effect; to the best knowledge of the Company, no labor
disturbance by or dispute with employees or agents of suppliers or customers of
the Company or any of its subsidiaries is threatened which could, individually
or in the aggregate, have a Material Adverse Effect.


(y) Compliance With Environmental Laws. The Company and its subsidiaries (i) are
in compliance with any and all applicable federal, national and international,
state, local and foreign laws, rules, regulations, decisions and orders relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (collectively,
“Environmental Laws”); (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses (collectively
“Environmental Permits”); and (iii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in any such case for any such failure to comply, or failure to receive
required permits, licenses or approvals, or liability as would not, individually
or in the aggregate, have a Material Adverse Effect and the Company and its
subsidiaries are not aware of any pending investigation which might reasonably
be expected to lead to a claim of such liability, except any such liability as
would not, individually or in the aggregate, have a Material Adverse Effect.


(z) Compliance With Employee Arrangements. Except as would not be reasonably
expected to have a Material Adverse Effect, each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company or any of its subsidiaries for current or former
employees or directors of, or independent contractors with respect to, the
Company or any of its subsidiaries, or with respect to which any of such
entities could reasonably be expected to have any current, future or contingent
liability or responsibility, has been maintained in compliance with its terms
and the requirements of any applicable statutes, orders, rules and regulations;
the Company and each of its subsidiaries and each of their respective affiliates
have complied with all applicable statutes, orders, rules and regulations in
regard to such plans, agreements, policies and arrangements.


(aa) Insurance. Except as could not reasonably be expected to have a Material
Adverse Effect, the Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company and its subsidiaries and
their respective businesses; and except as could not reasonably be expected to
have a Material Adverse Effect, neither the Company nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.



--------------------------------------------------------------------------------

10


(bb) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the best knowledge of the Company, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977 or any
applicable law or regulation implementing the OECD convention on Combating
Bribery of Foreign Public Officials in International Business Transactions; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.


(cc) Money Laundering. The operations of the Company and its subsidiaries are
and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of Bermuda and the European Union, so
far as the Company is aware, and any related or similar statutes, rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.


(dd) No Restrictions on Subsidiaries. Except as would not be reasonably expected
to have a Material Adverse Effect no subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any intercompany loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.


(ee) No Broker's Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement, and the engagement letter dated March 11, 2005 among certain of
the Underwriters and the Company) that would give rise to a valid claim against
the Company or any of its subsidiaries or any Underwriter for a brokerage
commission, finder's fee or like payment in connection with the offering and
sale of the Shares.


(ff) No Registration Rights. No person has the right to require the Company or
any of its subsidiaries to register any securities for sale under the Securities
Act by reason of the filing of the Registration Statement with the Commission or
the issuance and sale of the Shares.


(gg) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Shares.


(hh) Business With Cuba. The Company has complied with all provisions of Section
517.075, Florida Statutes (Chapter 92-198, Laws of Florida) relating to doing
business with the Government of Cuba or with any person or affiliate located in
Cuba.



--------------------------------------------------------------------------------

11


(ii) Margin Rules. Neither the issuance, sale and delivery of the Shares nor the
application of the proceeds thereof by the Company as described in the
Registration Statement and the Prospectus will violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System or any other regulation of
such Board of Governors.


(jj) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement and the Prospectus has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith. The statements and financial information (including the assumptions
described herein) included in the Registration Statement and the Prospectus
relating to financial and other projections or incorporated by reference therein
from the Company's Annual Report on Form 10-K for the year ended December 31,
2004 (under the heading "Management's Discussion and Analysis of Financial
Condition and Results of Operations - Future Trends") (the "Projections") (i)
are within the coverage of the safe harbor for forward looking statements set
forth in Section 27A of the Securities Act, Rule 175(b) under the Securities Act
or Rule 3b-6 under the Exchange Act, as applicable, (ii) were made by the
Company with a reasonable basis and in good faith and reflect the Company's good
faith best estimate of the matters described therein, and (iii) have been
prepared in accordance with Item 10 of Regulation S-K under the Securities Act;
all assumptions material to the Projections are set forth in the Prospectus; the
assumptions used in the preparation of the Projections are reasonable; and none
of the Company or its subsidiaries are aware of any business, economic or
industry developments inconsistent with the assumptions underlying the
Projections.


(kk) Statistical and Market Data. The industry, statistical and market-related
data included in the Prospectus is based on or derived from sources that the
Company and believes to be reliable and accurate in all material respects.


(ll) Sarbanes Oxley Act. I. Except as otherwise disclosed in the Prospectus, the
Company and each of its subsidiaries other than the companies of the TV Nova
Group and the Company’s Slovakian and Croatian subsidiaries (i) make and keep
accurate books and records and (ii) maintain and has maintained effective
internal control over financial reporting as defined in Rule 13a-15 under the
Exchange Act.


II. Except as otherwise disclosed in the Prospectus, the Company has established
and maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the Exchange Act), and such disclosure controls and procedures
are designed to ensure that the information required to be disclosed by the
Company in the reports they file or submit under the Exchange Act is accumulated
and communicated to the management of the Company, including their respective
principal executive officers and principal financial officers, as appropriate,
to allow timely decisions regarding required disclosure to be made;


III. Accounting Controls Disclosure. Except as otherwise disclosed in the
Prospectus, since the date of the most recent balance sheet of the Company and
its consolidated subsidiaries reviewed or audited by Deloitte & Touche LLP and
the audit committee of the board of directors of the Company, (i) the Company
has not identified (A) any significant deficiencies in the design or operation
of internal controls that could adversely affect the ability of the Company and
each of its subsidiaries to record, process, summarize and report financial
data, or any material weaknesses in internal controls, other than those
disclosed in the Registration Statement and the Prospectus and (B) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the internal controls of the Company and each of its
subsidiaries, and (ii) since that date, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.



--------------------------------------------------------------------------------

12


4.  Further Agreements of the Company.   The Company covenants and agrees with
each Underwriter that:


(a) Effectiveness of the Registration Statement. The Company will use its
reasonable best efforts to cause the Registration Statement to become effective
at the earliest possible time and, if required, will file the final Prospectus
with the Commission within the time periods specified by Rule 424(b) and Rule
430A under the Securities Act and to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus is required in connection with the offering or sale of
the Shares; and the Company will furnish copies of the Prospectus to the
Underwriters, on the business day next succeeding the date of this Agreement in
such quantities as the Representative may reasonably request.


(b) Delivery of Copies. The Company will deliver, without charge, (i) to the
Representative, four signed copies of the Registration Statement as originally
filed and each amendment thereto, in each case including all exhibits and
consents filed therewith and documents incorporated by reference therein; and
(ii) to each Underwriter (A) a conformed copy of the Registration Statement as
originally filed and each amendment thereto (without exhibits) and (B) during
the Prospectus Delivery Period, as many copies of the Prospectus (including all
amendments and supplements thereto and documents incorporated by reference
therein) as the Representative may reasonably request. As used herein, the term
“Prospectus Delivery Period” means such period of time after the first date of
the public offering of the Shares as in the opinion of counsel for the
Underwriters a prospectus relating to the Shares is required by law to be
delivered in connection with sales of the Shares by any Underwriter or dealer.


(c) Amendments or Supplements. Before filing any amendment or supplement to the
Registration Statement or the Prospectus, whether before or after the time that
the Registration Statement becomes effective, the Company will furnish to the
Representative and counsel for the Underwriters a copy of the proposed amendment
or supplement for review and will not file any such proposed amendment or
supplement to which the Representative reasonably objects unless such amendment
or supplement is required to be made or distributed by applicable provisions of
the U.S. federal securities laws.


(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) when the Registration
Statement has become effective; (ii) when any amendment to the Registration
Statement has been filed or becomes effective; (iii) when any supplement to the
Prospectus or any amendment to the Prospectus has been filed; (iv) of any
request by the Commission for any amendment to the Registration Statement or any
amendment or supplement to the Prospectus or the receipt of any comments from
the Commission relating to the Registration Statement or any other request by
the Commission for any additional information; (v) of the issuance by the
Commission of any order suspending the effectiveness of the Registration
Statement or preventing or suspending the use of any Preliminary Prospectus or
the Prospectus or the initiation or threatening of any proceeding for that
purpose; (vi) of the occurrence of any event within the Prospectus Delivery
Period as a result of which the Prospectus as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when the Prospectus is delivered to a purchaser, not
misleading; and (vii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Shares for offer and sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its best efforts to prevent the issuance of
any such order suspending the effectiveness of the Registration Statement,
preventing or suspending the use of any Preliminary Prospectus or the Prospectus
or suspending any such qualification of the Shares and, if any such order is
issued, will use its best efforts to obtain as soon as possible the withdrawal
thereof.



--------------------------------------------------------------------------------

13


(e) Ongoing Compliance of the Prospectus. If during the Prospectus Delivery
Period, as set out in the Securities Act, (i) any event shall occur or condition
shall exist as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances existing when the Prospectus is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Prospectus to comply with law, the Company will promptly notify
the Underwriters thereof and forthwith prepare and, subject to paragraph (c)
above, file with the Commission and furnish to the Underwriters and to such
dealers as the Representative may designate, such amendments or supplements to
the Prospectus as may be necessary so that the statements in the Prospectus as
so amended or supplemented will not, in the light of the circumstances existing
when the Prospectus is delivered to a purchaser, be misleading or so that the
Prospectus will comply with law.


(f) Blue Sky Compliance. The Company will qualify the Shares for offer and sale
under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for distribution of the Shares provided that neither
the Company nor any of the Guarantors shall be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.


(g) Earning Statement. The Company will make generally available to its security
holders and the Representative as soon as practicable an earning statement that
satisfies the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the “effective date” (as defined in Rule 158) of the Registration Statement.


(h) Clear Market. For a period of 90 days after the date of the initial public
offering of the Shares, the Company will not (i) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
any shares of Stock or any securities convertible into or exercisable or
exchangeable for Stock or (ii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Stock, whether any such transaction described in clause (i) or (ii) above is
to be settled by delivery of Stock or such other securities, in cash or
otherwise, without the prior written consent of the Representative, other than
the Shares to be sold hereunder and any shares of Stock of the Company issued
under the Company’s 1995 Amended Stock Option Plan.



--------------------------------------------------------------------------------

14


(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Shares as described in the Prospectus under the heading “Use of Proceeds”.


(j) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Shares.


(k) Exchange Listing. The Company will use its best efforts to list for
quotation the Shares on the National Association of Securities Dealers Automated
Quotations National Market (the “Nasdaq National Market”).


5.  Conditions of Underwriters' Obligations. The obligation of each Underwriter
to purchase the Underwritten Shares on the Closing Date or the Option Shares on
the Additional Closing Date, as the case may be as provided herein is subject to
the performance by the Company of its covenants and other obligations hereunder
and to the following additional conditions:


(a) Registration Compliance; No Stop Order. The Registration Statement (or if a
post-effective amendment thereto is required to be filed under the Securities
Act, such post-effective amendment) shall have become effective, and the
Representative shall have received notice thereof, not later than 5:00 P.M., New
York City time, on the date hereof; no order suspending the effectiveness of the
Registration Statement shall be in effect, and no proceeding for such purpose
shall be pending before or to the Company’s knowledge threatened by the
Commission; the Prospectus shall have been timely filed with the Commission
under the Securities Act and in accordance with Section 4(a) hereof; and all
requests by the Commission for additional information shall have been complied
with to the reasonable satisfaction of the Representative.


(b) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be and the Company
has complied with all agreements and all conditions to be performed or satisfied
on their part hereunder at or prior to the Closing Date.


(c) No Downgrade. Subsequent to the execution and delivery of this Agreement,
(i) no downgrading, which shall include imposing a condition on the Company
retaining any rating assigned to the Company, shall have occurred in the rating
accorded to any securities or preferred stock issued or guaranteed by the
Company or any of the Guarantors by Moody’s Investor Services, Inc. (“Moody’s”)
or Standard & Poors, a part of The McGraw-Hill Companies, Inc. (“S&P”) or any
other “internationally recognized statistical rating organization,” as such term
is defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of any other debt securities or preferred stock issued or guaranteed by
the Company or any of its subsidiaries (other than an announcement with positive
implications of a possible upgrading).



--------------------------------------------------------------------------------

15


(d) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, no event or condition of a type described in Section 3(e) hereof
shall have occurred or shall exist, which event or condition is not described in
the Prospectus (excluding any amendment or supplement thereto) and the effect of
which in the sole judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Shares on the
Closing Date or the Additional Closing Date, as the case may be, on the terms
and in the manner contemplated by this Agreement and the Prospectus.


(e) Officer's Certificate. The Representative shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional senior executive officer of the Company who is
satisfactory to the Representative (i) confirming that such officers have
carefully reviewed the Registration Statement and the Prospectus and, to the
best knowledge of such officers, the representation set forth in Section 3(b)
hereof is true and correct, (ii) confirming that the other representations and
warranties of the Company in this Agreement are true and correct and that the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to such Closing Date and
(iii) to the effect set forth in paragraphs (a), (c) and (d) above.


(f) Comfort Letters. On the date of this Agreement and on the Closing Date or
the Additional Closing Date, as the case may be, Deloitte & Touche LLP and KPMG
Ceska Republika, s.r.o. shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Underwriters, in form and substance reasonably satisfactory
to the Representative, containing statements and information of the type
customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in the Registration Statement and the Prospectus;
provided, that the letter delivered on the Closing Date or the Additional
Closing Date, as the case may be shall use a “cut-off” date no more than three
business days prior to such Closing Date or such Additional Closing Date, as the
case may be.


(g) Opinion of Counsel for the Company. Each of Katten Muchin Zavis Rosenman,
U.S. counsel for the Company Conyers Dill & Pearman, Bermuda counsel for the
Company, and Daniel Penn, Esq., general counsel to the Company, shall have
furnished to the Representative, at the request of the Company, their written
opinion, dated the Closing Date or the Additional Closing Date, as the case may
be, and addressed to the Underwriters, in form and substance reasonably
satisfactory to the Representative. Such opinions of counsel shall not contain
any statement purporting to limit the liability of such counsel with respect to
such opinion or specify that any such liability must be adjudicated by a court
in the jurisdiction of such counsel or, to the extent that the laws of the
jurisdiction of such counsel provide for any limitation or forum of
adjudication, such opinion shall expressly waive such provisions to the fullest
extent permitted by applicable law.


(h) Opinion of Counsel for the Underwriters. The Representative shall have
received on and as of the Closing Date or the Additional Closing Date, as the
case may be, an opinion of Simpson Thacher & Bartlett LLP, counsel for the
Underwriters, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.



--------------------------------------------------------------------------------

16


(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Shares; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Shares.


(j) Good Standing. The Representative shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of, where applicable, the good standing of the Company and its
subsidiaries listed in Schedule 2 to this Agreement in their respective
jurisdictions of organization and their good standing as foreign entities in
such other jurisdictions as the Representative may reasonably request, in each
case in writing or any standard form of telecommunication from the appropriate
Governmental Authorities of such jurisdictions.


(k) Acquisition. On the Closing Date, the Underwriters shall have received
confirmation from the Company that the acquisition of the TV Nova Group has been
consummated on the terms and in all material respects as contemplated by the
Framework Agreement.


(l) Exchange Listing. The Shares to be delivered on the Closing Date or
Additional Closing Date, as the case may be, shall have been approved for
listing on NASDAQ.


(m) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and certain officers and directors of the
Company relating to sales and certain other dispositions of shares of Stock or
certain other securities, delivered to you on or before the Closing Date, shall
be full force and effect on the Closing Date or Additional Closing Date, as the
case may be.


(n) Transaction Documents. On the Closing Date, the Transaction Documents (in
the form reasonably satisfactory to the Representative) shall have been duly and
validly executed and delivered by the Company.


(o) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representative such further certificates and documents as the Representative may
reasonably request.


All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.


6.  Indemnification and Contribution.  (a) Indemnification of the Underwriters.
The Company agrees to indemnify and hold harmless each Underwriter, its
affiliates, directors and officers and each person, if any, who controls such
Underwriter within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus (or any
amendment or supplement thereto) or any Preliminary Prospectus, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Underwriter furnished to the Company in writing by such Underwriter
through the Representative expressly for use therein, it being understood and
agreed that the only such information furnished by any Underwriter consists of
the information described as such in subsection (b) below provided, that with
respect to any such untrue statement or alleged untrue statement in or omission
from any Preliminary Prospectus, the indemnity agreement contained in this
paragraph (a) shall not inure to the benefit of any Underwriter to the extent
that the sale to the person asserting of any such loss, claim, damage or
liability was an initial resale by such Underwriter and any such loss, claim,
damage or liability of or with respect to such Underwriter results from the fact
that both (i) to the extent required by applicable law, a copy of the Prospectus
was not sent or given to such person at or prior to the written confirmation of
the sale of such Shares to such person and (ii) the untrue statement in or
omission from such Preliminary Prospectus was corrected in the Prospectus and
the timely delivery of such corrected Prospectus would have constituted a
complete defense to the claim asserted by such person unless, in either case,
such failure to deliver the Prospectus was a result of non-compliance by the
Company with the provisions of Section 4(b) hereof, including the failure by the
Company to furnish the Underwriters copies of the corrected Prospectus in
requisite quantities and sufficiently in advance to permit delivery of such
corrected Prospectus to such person at or prior to the written confirmation of
the sale of the Shares.
 

--------------------------------------------------------------------------------

17
 
(b) Indemnification of the Company. Each Underwriter agrees, severally and not
jointly, to indemnify and hold harmless the Company, its directors, its officers
who signed the Registration Statement and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph (a)
above, but only with respect to any losses, claims, damages or liabilities that
arise out of, or are based upon, any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with any
information relating to such Underwriter furnished to the Company in writing by
such Underwriter through the Representative expressly for use in the
Registration Statement and the Prospectus (or any amendment or supplement
thereto) or any Preliminary Prospectus, it being understood and agreed upon that
the only such information furnished by any Underwriter consists of the following
information in the Prospectus furnished on behalf of each Underwriter: the
statements set forth in the third, eighth, ninth, tenth, eleventh and twelfth
paragraphs under the heading “Underwriting”.


(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 6 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 6. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall be
entitled to participate in, and assume the defense of, such proceeding with
counsel reasonably satisfactory to the Indemnified Person and shall pay the fees
and expenses of such counsel related to such proceeding, as incurred. In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be paid or reimbursed as they
are incurred provided that the Indemnifying Person shall be reimbursed for such
fees and expenses if such Indemnified Person is not found liable by final
non-appealable judgment and the Indemnified Person has actually received
reimbursement for such fees and expenses from a third party. Any such separate
firm for any Underwriter, its affiliates, directors and officers and any control
persons of such Underwriter shall be designated in writing by J.P. Morgan
Securities Ltd. and any such separate firm for the Company, its directors, its
officers who signed the Registration Statement and any control persons of the
Company shall be designated in writing by the Company. The Indemnifying Person
shall not be liable for any settlement of any proceeding effected without its
written consent. Notwithstanding the foregoing sentence, if at any time an
Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or has been a party and
indemnification has been sought hereunder by such Indemnified Person, unless
such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.



--------------------------------------------------------------------------------

18


(d) Contribution. If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Underwriters on the
other from the offering of the Shares or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative fault of the Company on the one hand and the Underwriters
on the other in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Underwriters on the other shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses) received
by the Company from the sale of the Shares and the total underwriting discounts
and commissions received by the Underwriters in connection therewith, in each
case as set forth in the table on the cover of the Prospectus, bear to the
aggregate offering price of the Shares. The relative fault of the Company on the
one hand and the Underwriters on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Underwriters and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.



--------------------------------------------------------------------------------

19


(e) Limitation on Liability. The Company and the Underwriters agree that it
would not be just and equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 6, in no event
shall an Underwriter be required to contribute any amount in excess of the
amount by which the total underwriting discounts and commissions received by
such Underwriter with respect to the offering of the Shares exceeds the amount
of any damages that such Underwriter has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Underwriters' obligations to contribute pursuant to this Section 6 are several
in proportion to their respective purchase obligations hereunder and not joint.


(f) Non-Exclusive Remedies. The remedies provided for in this Section 6 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.


7.  Effectiveness of Agreement.   This Agreement shall become effective upon the
later of (i) the execution and delivery hereof by the parties hereto and (ii)
receipt by the Company and the Representative of notice of the effectiveness of
the Registration Statement (or, if applicable, any post-effective amendment
thereto).


8.  Termination.   This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on the New York Stock Exchange,
the London Stock Exchange or the over-the-counter market, (ii) trading of any
securities issued or guaranteed by the Company or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market, (iii) a
general moratorium on commercial banking activities shall have been declared by
U.S. Federal or New York State authorities or by the competent governmental or
regulatory authorities in the United Kingdom, (iv) there shall have occurred any
outbreak or escalation of hostilities or acts of terrorism or any change in
financial markets or any calamity, crisis, or emergency either within or outside
the United States that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Notes on the terms and in the manner contemplated by
this Agreement and the Offering Memorandum or (v) exchange controls shall have
been imposed by the United States or the United Kingdom.



--------------------------------------------------------------------------------

20


9.  Defaulting Underwriter.   (b) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Underwriter defaults on its obligation to
purchase the Shares that it has agreed to purchase hereunder on such date, the
non-defaulting Underwriters may in their discretion arrange for the purchase of
such Shares by other persons satisfactory to the Company on the terms contained
in this Agreement. If, within 36 hours after any such default by any
Underwriter, the non-defaulting Underwriters do not arrange for the purchase of
such Shares, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting
Underwriters to purchase such Shares on such terms. If other persons become
obligated or agree to purchase the Shares of a defaulting Underwriter, either
the non defaulting Underwriters or the Company may postpone the Closing Date or
the Additional Closing Date, as the case may be, for up to five full business
days in order to effect any changes that in the opinion of counsel for the
Company or counsel for the Underwriters may be necessary in the Registration
Statement and the Prospectus or in any other document or arrangement, and the
Company agrees to promptly prepare any amendment or supplement to the
Registration Statement and the Prospectus that effects any such changes. As used
in this Agreement, the term “Underwriter” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 9, purchases Shares that a
defaulting Underwriter agreed but failed to purchase.


(b) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by the non-defaulting Underwriters
and the Company as provided in paragraph (a) above, the aggregate number of
Shares that remain unpurchased on the Closing Date or the Additional Closing
Date, as the case may be does not exceed one-eleventh of the aggregate number of
Shares to be purchased on such date, then the Company shall have the right to
require each non-defaulting Underwriter to purchase the number of Shares that
such Underwriter agreed to purchase hereunder on such date plus such
Underwriter’s pro rata share (based on the number of Shares that such
Underwriter agreed to purchase on such date) of the Shares of such defaulting
Underwriter or Underwriters for which such arrangements have not been made.


(c) If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by the non-defaulting Underwriters
and the Company as provided in paragraph (a) above, the aggregate number of
Shares that remain unpurchased on the Closing Date or the Additional Closing
Date, as the case may be, exceeds one-eleventh of the aggregate amount of Shares
to be purchased on such date, or if the Company shall not exercise the right
described in paragraph (b) above, then this Agreement or, with respect to any
Additional Closing Date, the obligation of the Underwriters to purchase Shares
on the Additional Closing Date, as the case may be shall terminate without
liability on the part of the non-defaulting Underwriters. Any termination of
this Agreement pursuant to this Section 9 shall be without liability on the part
of the Company, except that the Company will continue to be liable for the
payment of expenses as set forth in Section 10 hereof and except that the
provisions of Section 6 hereof shall not terminate and shall remain in effect.



--------------------------------------------------------------------------------

21


(d) Nothing contained herein shall relieve a defaulting Underwriter of any
liability it may have to the Company or any non-defaulting Underwriter for
damages caused by its default.


10.  Payment of Expenses.   (c) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limitation, (i) the costs incident
to the authorization, issuance, sale, preparation and delivery of the Shares and
any taxes payable in that connection; (ii) the costs incident to the
preparation, printing and filing under the Securities Act of the Registration
Statement, the Preliminary Prospectus and the Prospectus (including all
exhibits, amendments and supplements thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company's counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Shares under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the
Underwriters); (vi) the cost of preparing stock certificates; (vii) the costs
and charges of any transfer agent and any registrar; (viii) all expenses and
application fees incurred in connection with any filing with, and clearance of
the offering by, the National Association of Securities Dealers, Inc.; (ix) all
expenses incurred by the Company in connection with any “road show” presentation
to potential investors; and (x) all expenses and application fees related to the
listing of the Shares on the NASDAQ Market.


(b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the Company
for any reason fails to tender the Shares for delivery to the Underwriters or
(iii) the Underwriters decline to purchase the Shares for any reason permitted
under this Agreement, the Company agrees to reimburse the Underwriters for all
out-of-pocket costs and expenses (and in case of (ii) and (iii) including the
fees and expenses of their counsel) reasonably incurred by the Underwriters in
connection with this Agreement and the offering contemplated hereby.


11.  Persons Entitled to Benefit of Agreement.   This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 6 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Shares from any Underwriter shall be deemed to be a successor
merely by reason of such purchase.


12.  Survival.   The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Underwriters
contained in this Agreement or made by or on behalf of the Company or the
Underwriters pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Shares and shall remain
in full force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company or the Underwriters.



--------------------------------------------------------------------------------

22


13.  Certain Defined Terms.   For purposes of this Agreement, (a) except where
otherwise expressly provided, the term "affiliate" has the meaning set forth in
Rule 405 under the Securities Act; (b) the term "business day" means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term "subsidiary" has the meaning set forth in Rule 405
under the Securities Act.


14.  Miscellaneous.   (d) Authority of the Representative. Any action by the
Underwriters, except any action in relation to the lock up agreements entered in
to by the Company’s directors and executive officers, hereunder may be taken by
J.P. Morgan Securities Ltd. on behalf of the Underwriters, and any such action
taken by J.P. Morgan Securities Ltd. shall be binding upon the Underwriters.


(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Underwriters
shall be given to the Representative J.P. Morgan Securities Ltd., 10
Aldermanbury, London EC2V 7RF (fax: +44 (0) 207 325 8168; Attention: Equity
Capital Markets Syndicate Desk); with a copy to Simpson Thacher & Bartlett LLP,
CityPoint, One Ropemaker Street, London EC2Y 9HU, England (fax: +44 (0) 207 275
6502, Attention: Walter Looney, Esq.) Notices to the Company shall be given to
it in care of CME Development Corporation, 8th Floor, Aldwych House, 71-91
Aldwych, London WC2B 4HN, England, (fax: +44 (0) 207 430 5403; Attention: Daniel
Penn, Esq.); with a copy to Katten Muchin Zavis Rosenman, 575 Madison Avenue,
New York, NY 10022, USA (fax: +1 212 940 8776; Attention: Robert L. Kohl, Esq.)


(c) Submission to Jurisdiction. The Company irrevocably submits to the
non-exclusive jurisdiction of any U.S. Federal or New York State court in the
Borough of Manhattan in the City, County and State of New York, United States of
America, in any legal suit, action or proceeding based on or arising under this
Agreement and agrees that all claims in respect of such suit or proceeding may
be determined in any such court. The Company irrevocably waives the defense of
an inconvenient forum or objections to personal jurisdiction with respect to the
maintenance of such legal suit, action or proceeding. To the extent permitted by
law, the Company hereby waives any objections to the enforcement by any
competent court in Bermuda of any judgment validly obtained in any such court in
New York on the basis of any such legal suit, action or proceeding. The Company
has appointed CT Corporation System (the “Authorized Agent”) as its authorized
agent upon whom process may be served in any such legal suit, action or
proceeding. Such appointment shall be irrevocable. The Authorized Agent has
agreed to act as said agent for service of process and the Company agrees to
take any and all action, including the filing of any and all documents and
instruments, that may be necessary to continue such appointment in full force
and effect as aforesaid. The Company further agrees that service of process upon
the Authorized Agent and written notice of said service to the Company shall be
deemed in every respect effective service of process upon the Company in any
such legal suit, action or proceeding. Nothing herein shall affect the right of
any Initial Purchaser or any person controlling any Initial Purchaser to serve
process in any other manner permitted by law. The provisions of this Section
13(b) are intended to be effective upon the execution of this Agreement without
any further action by the Company and the introduction of a true copy of this
Agreement into evidence shall be conclusive and final evidence as to such
matters.



--------------------------------------------------------------------------------

23


(d) Waiver of Immunity. To the extent the Company or any of its properties,
assets or revenues may have or may hereafter become entitled to, or has
attributed to it, any right of immunity, on the grounds of sovereignty or
otherwise, from any legal action, suit or proceeding, from the giving of any
relief in any such legal action, suit or proceeding, from set-off or
counterclaim, from the competent jurisdiction of any court, from service of
process, from attachment upon or prior to judgment, from attachment in aid of
execution of judgment, or from execution of judgment, or other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment,
in any competent jurisdiction in which proceedings may at any time be commenced,
with respect to its obligations, liabilities or any other matter under or
arising out of or in connection with this Agreement, any of the Transaction
Documents or any of the transactions contemplated hereby or thereby, the Company
hereby irrevocably and unconditionally waives, and agrees not to plead or claim,
any such immunity and consent to such relief and enforcement.


(e) Currency. Any payment on account of an amount that is payable to the
Underwriters in a particular currency (the “Required Currency”) that is paid to
or for the account of the Underwriters in lawful currency of any other
jurisdiction (the “Other Currency”), whether as a result of any judgment or
order or the enforcement thereof or the liquidation of the Company or for any
other reason shall constitute a discharge of the obligation of such obligor only
to the extent of the amount of the Required Currency which the recipient could
purchase in the New York or London foreign exchange markets with the amount of
the Other Currency in accordance with normal banking procedures at the rate of
exchange prevailing on the first day (other than a Saturday or Sunday) on which
banks in New York or London are generally open for business following receipt of
the payment first referred to above. If the amount of the Required Currency that
could be so purchased (net of all premiums and costs of exchange payable in
connection with the conversion) is less than the amount of the Required Currency
originally due to the recipient, then the Company shall jointly and severally
indemnify and hold harmless the recipient from and against all loss or damage
arising out of or as a result of such deficiency. This indemnity shall
constitute an obligation separate and independent from the other obligations of
the Company, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by any person owed such
obligation from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or any judgment or order.


(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


(g) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.


(h) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.


(i) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.





--------------------------------------------------------------------------------

24


If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.



 
Very truly yours,
     
Central European Media Enterprises Ltd
         
By: _______________________
 
       Title:
       
Accepted: April 28, 2005
     
J.P. MORGAN SECURITIES LTD.
     
By: ___________________________
 
       Authorized Signatory
             
LEHMAN BROTHERS INC.
         
By: ___________________________
 
       Authorized Signatory
             
ING BANK N.V., LONDON BRANCH
         
By: ___________________________
 
       Authorized Signatory
 

 

--------------------------------------------------------------------------------


 
Schedule 1
 
Underwriter
Number of Shares
   
J.P. Morgan Securities Ltd..
1,882,350
Lehman Brothers International (Europe)
1,464,050
ING Bank N.V., London Branch
836,600
Think Equity Partners LLC
                    517,000
Total
4,700,000

 

--------------------------------------------------------------------------------


 
Schedule 2


Subsidiaries of the Company
 
Company
 
Jurisdiction of Organization
Media Pro International S.A.
Romania
Media Vision S.R.L.
Romania
MPI Romania B.V.
Netherlands
Pro TV S.A.
Romania
Radio Pro S.R.L.
Romania
International Media Services Ltd.
Bermuda
Innova Film GmbH
Germany
Enterprise “Inter-Media”
Ukraine
TV Media Planet Ltd.
Cyprus
Broadcasting Company “Studio 1+1”
Ukraine
Slovenska Televizna Spolocnost s.r.o.
Slovak Republic
Markiza-Slovakia, Spol. S.r.o.
Slovak Republic
Gamatex s.r.o.
Slovak Republic
ADAM a.s.
Slovak Republic
MM TV 1 d.o.o.
Slovenia
Produkcija Plus d.o.o.
Slovenia
POP TV d.o.o.
Slovenia
Kanal A d.o.o.
Slovenia
MTC Holding d.o.o.
Slovenia
Nova TV d.d.
Croatia
Operativna Kompanija d.o.o.
Croatia
Media House d.o.o.
Croatia
CME Media Enterprises B.V.
Netherlands
CME Czech Republic B.V.
Netherlands
CME Czech Republic II B.V.
Netherlands
CME Germany B.V.
Netherlands
CME Hungary B.V.
Netherlands
CME Poland B.V.
Netherlands
CME Romania B.V.
Netherlands
CME Ukraine Holding GmbH
Austria
CME Cyprus Holding Ltd.
Cyprus
CME Germany GmbH
Germany
CME Development Corporation
USA
Central European Media Enterprises N.V.
Netherlands Antilles
Central European Media Enterprises II B.V.
Netherlands Antilles

 

--------------------------------------------------------------------------------

  
 
EXHIBIT A



FORM OF LOCK-UP AGREEMENT






May [·], 2005






J.P. Morgan Securities Ltd.
  125 London Wall   London EC2Y 5AJ       Lehman Brothers Inc.   745 Seventh
Avenue   New York, NY 10019       ING Bank N.V. London Branch   60 London Wall  
London, EC2M 5TQ       As Representatives of the several   Underwriters listed
in Schedule I   to the Underwriting Agreement   referred to below  

 
                Re:
Central European Media Enterprises Ltd. --- Public Offering

 
Ladies and Gentlemen:


The undersigned understands that you, as representatives of the several
Underwriters (the “Representatives”) propose to enter into an Underwriting
Agreement (the "Underwriting Agreement") with Central European Media Enterprises
Ltd., a Bermuda corporation (the "Company"), providing for the public offering
(the "Public Offering") by the several Underwriters named in Schedule I to the
Underwriting Agreement (the "Underwriters"), of Class A Common Stock, of the
Company (the "Securities"). Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Underwriting Agreement.


In consideration of the Underwriters' agreement to purchase and make the Public
Offering of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of the Representatives (which may not be
unreasonably withheld), the undersigned will not, during the period ending 90
days after the date of the prospectus relating to the Public Offering (the
"Prospectus"), (1) offer, pledge, announce the intention to sell, contract to
sell, grant any option, right or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly, any shares of Class A Common Stock,
$0.08 per share par value, or Class B Common Stock, $0.08 per share par value,
of the Company (the "Common Stock") or any securities convertible into or
exercisable or exchangeable for Common Stock (including without limitation,
Common Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the Securities and Exchange
Commission and securities which may be issued upon exercise of a stock option or
warrant) or (2) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of the Common Stock,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise. In addition, the undersigned agrees that, without the prior written
consent of the Representatives, it will not, during the period ending 90 days
after the date of the Prospectus, make any demand for or exercise any right with
respect to, the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock.



--------------------------------------------------------------------------------

  
 
EXHIBIT A
 
Notwithstanding the foregoing, the undersigned may transfer Common Stock (i)
without the prior written consent of the Representatives pursuant to the laws of
descent and distribution, provided that the distributee or heir agrees to be
bound in writing by the restrictions set forth herein, or (ii) to any trust for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that the trustee of the trust agrees to be bound in
writing by the restrictions set forth herein, and provided further that any such
transfer shall not involve a disposition for value. For purposes of this Letter
Agreement, "immediate family" shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin.


In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.


The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.


The undersigned understands that, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Common Stock to be sold thereunder, the undersigned shall be
released form all obligations under this Letter Agreement.


The undersigned understands that the Underwriters are entering into the
Underwriting Agreement and proceeding with the Public Offering in reliance upon
this Letter Agreement.
 

--------------------------------------------------------------------------------

  
 
EXHIBIT A

    This lock-up agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflict of laws
principles thereof.



 
Very truly yours,
     
[NAME OF STOCKHOLDER]
             
By: _______________________
 
       Name:
 
       Title:




--------------------------------------------------------------------------------


